NO. 07-10-0197-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                         PANEL C

                                 FEBRUARY 21, 2013


                                BROCK LOVETT, D.C.,

                                                                  Appellant
                                             v.

                                   AARON FELTON,

                                                                  Appellee
                          _____________________________

            FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

         NO. 96,370-E; HONORABLE DOUGLAS WOODBURN, PRESIDING


                                On Motion to Dismiss


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Appellant Brock Lovett, D.C. has filed a motion to dismiss his appeal, signed by

appellant’s attorney, because appellant and appellee have entered into a settlement

agreement. Without passing on the merits of the case, we grant the motion to dismiss

pursuant to Texas Rule of Appellate Procedure 42.1(a) and dismiss the appeal. Having

dismissed the appeal at appellant’s request, no motion for rehearing will be entertained,

and our mandate will issue forthwith.

                                                  Brian Quinn
                                                  Chief Justice